Citation Nr: 0007603	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected status-post traumatic brain injury with 
residual memory loss, headaches and decreased motor skills, 
right side.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February to June 1991 
and served in the Army Reserve with an unverified period of 
active duty in July and August 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the RO.  

The Board remanded the case in November 1998 and March 1999.  
The Board notes that the veteran failed to appear for a 
hearing at the RO scheduled in January 1998 at his request.  
In addition, in February 1999, the veteran's representative 
indicated that no hearing was desired.  



REMAND

The Board remanded the case in March 1999 for additional 
development of the evidence, including a VA neurological 
examination.  On VA neurological examination in July 1999, 
the veteran reported having headaches about 2 to 3 times per 
week.  He also reported episodes of dizziness.  He indicated 
that he continued to have trouble with written information 
and noted that he left work in the computer repair business 
due to difficulties retaining specifications related to his 
repairs.  The examiner noted that a December 1996 private 
neuropsychiatric report indicated some evidence of 
bihemispheric cognitive impairment which indicated moderate 
impairment of cognitive skill on an organic basis.  

The VA examiner concluded that the veteran had post-traumatic 
headaches and that other post-traumatic issues include mild 
positionally provoked vertigo and mild impairment of 
sustained attentiveness and higher cognitive processing for 
complex tasks.  It was indicated that there was no evidence 
of a motor or coordination deficit related to his prior 
closed head injury.  The Board notes that on VA psychiatric 
examination in November 1997, the diagnosis was that of mood 
disorder due to reported headaches - result of head injury 
with major depressive-like episodes.  

The veteran's service-connected residuals of brain injury is 
rated as 10 percent disabling under Diagnostic Code 8100 
pertaining to migraine headaches.  

Under diagnostic code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder under  38 C.F.R. § 4.25. 38 C.F.R. § 
4.126(c) (1999).  

The Board finds that the most recent VA examination is 
inadequate for evaluation purposes, because it does not 
include sufficient detail for rating the disability at issue 
and that further examination should be conducted on remand.  
38 C.F.R. § 4.2 (1999).  The VA examiner noted posttraumatic 
mild impairment of sustained attentiveness and higher 
cognitive processing for complex tasks, but it has not been 
determined whether the veteran has a cognitive disorder or 
dementia due to the service-connected head trauma.  

The Board concludes that additional VA examinations are 
required for the purpose of providing whether definitive 
psychiatric and neurologic diagnoses pertain to the service-
connected disability.  In addition, the RO should consider 
whether separate ratings may be assigned for any distinct 
psychiatric and neurologic impairments associated with the 
service-connected condition under 38 C.F.R. § 4.126(c).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
status post traumatic brain injury since 
July 1999.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for VA psychiatric and neurological 
examinations to determine the severity of 
his service-connected status post 
traumatic brain injury.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by each examiner prior to the 
requested examination.  Based on his/her 
review of the case, the psychiatric 
examiner should opine whether the veteran 
is suffering from multi-infarct dementia 
associated with brain trauma and should 
include findings which are responsive to 
the rating criteria of 38 C.F.R. § 4.130, 
Code 9304.  The psychiatrist should 
assess the degree of occupational and 
social impairment due to any psychiatric 
component of the veteran's service-
connected disorder and a Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.  The 
neurologic examiner should clearly set 
forth each separate neurological 
diagnosis due to the service-connected 
status post traumatic brain injury and 
the severity of any such neurological 
impairment should be described in terms 
of the Rating Schedule.  

3.  Thereafter, the RO should review the 
claim for an increased rating for 
service-connected status post trauma 
brain injury.  The RO should consider 
whether or not there are separate 
psychiatric and neurological impairments 
which may be rated separately under 
38 C.F.R. § 4.126(c).  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


